                  Case 12-13262-BLS             Doc 2745        Filed 01/19/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

REVSTONE INDUSTRIES, LLC,                              Case No. 12-13262 (BLS)

                   Reorganized Debtor.                 Ref. Docket No. 2736



           ORDER FURTHER EXTENDING THE PERIOD WITHIN WHICH
      REORGANIZED DEBTOR MAY REMOVE ACTIONS PURSUANT TO 28 U.S.C.
         § 1452 AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 9027

                   Upon the Motion1 of the above-captioned reorganized debtor (the “Reorganized

Debtor”) for entry of an order extending the period within which the Reorganized Debtor may

remove actions pursuant to 28 U.S.C. § 1452 and Rule 9027 of the Federal Rules of Bankruptcy

Procedure; and it appearing that the relief sought in the Motion and the entry of this Order is

appropriate; and it appearing that the relief sought in the Motion is reasonable and in the best

interests of the Reorganized Debtor and its estate; and no adverse interest being represented, and

sufficient cause appearing therefore, and upon due deliberation given, it is hereby

                   ORDERED that the time period provided by Bankruptcy Rule 9027 within which

the Reorganized Debtor may file notices of removal of related proceedings under Bankruptcy Rule

9027(a)(2) is enlarged and extended through and including June 30, 2021 (the “Pre-Petition

Removal Deadline”); and it is further

                   ORDERED that the Pre-Petition Removal Deadline applies to all matters

specified in Bankruptcy Rule 9027(a)(2)(A), (B), (C); and it is further

                   ORDERED that the time period provided by Bankruptcy Rule 9027 within which

the Reorganized Debtor may file notices of removal of related proceedings under Bankruptcy

1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
              Case 12-13262-BLS         Doc 2745     Filed 01/19/21     Page 2 of 2




Rule 9027(a)(3) is enlarged and extended to the later of (i) June 30, 2021, and (ii) the time period

specified in Bankruptcy Rule 9027(a)(3)(A) and (B) (i.e. the shorter of (A) 30 days after receipt,

through service or otherwise, of a copy of the initial pleading setting forth the claim or cause of

action south to be removed, or (B) 30 days after receipt of the summons if the initial pleading has

been filed with the court but not served with the summons) (the “Post Petition Removal

Deadline”); and it is further

               ORDERED that the Post-Petition Removal Deadline applies to all matters

specified in Bankruptcy Rule 9027(a)(3); and it is further

               ORDERED that this Order is without prejudice to the Reorganized Debtor’s right

to seek further extensions of the time within which to remove related proceedings; and it is

further

               ORDERED that this Court shall retain jurisdiction over all matters arising from or

related to the implementation of this Order.




Dated: January 19th, 2021 Wilmington,
Delaware                                       BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE
